Citation Nr: 1442333	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral scar tissue of the ears.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1961 to August 1962.  He also had service in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral hearing loss and bilateral scar tissue of the ears.

This matter was before the Board in November 2013 where it was remanded to afford the Veteran a Board hearing.

The Veteran testified before the undersigned at a Board videoconference hearing in February 2014.  A hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 VA examination and October 2013 private opinion.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hearing loss disability and bilateral scars of the ears are the result of noise exposure during military service.

The record indicates that the Veteran had service in the Army National Guard.  However, the specific dates of ACDUTRA and INACDUTRA have not been verified nor is it clear whether additional medical records for these periods are available.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(a)-(b) (West 2002 & Supp. 2013). 

The Board notes that the initial ACDUTRA entrance and separation examinations indicate normal ears and hearing.  However, the October 1961 entrance examination for active duty noted bilateral scarred drums and hearing loss in both ears.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, hearing loss and scarred drums were noted at entrance into service and the presumption of soundness does not apply.  38 C.F.R. § 3.304(b) (2013).

The Veteran was afforded VA examinations in September 2009, November 2009 and June 2011.  However, given that records regarding the Veteran's National Guard service are not of record, the examinations may have been based on incomplete information.  Additionally, the record does not contain an opinion regarding aggravation of hearing loss by active military service.  As such, the Veteran should be afforded an additional VA examination to determine whether bilateral hearing loss is etiologically related to military service. 

Lastly, the record shows that the Veteran has not been afforded a VA examination for his claim of service connection for bilateral scars of the ears.  On remand, the Veteran should be afforded a VA examination and an opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Efforts to verify such service should be documented in the claims file.

2. Obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA.  Efforts to obtain these records should be documented in the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss and bilateral scars of the ears.  The claims file, including this remand, must be made available for review and such review must be noted in the examination report.

The examiner should provide opinions to the following:

a. Is bilateral hearing loss at least as likely as not (50 percent or better probability) etiologically related to the period of ADCUTRA?

b. Are the bilateral scars at least as likely as not (50 percent or better probability) etiologically related to the period of ADCUTRA?

c. With respect to the Veteran's period of active duty (October 1961 to August 1962), did hearing loss undergo chronic worsening in service?  If so, was it clearly and unmistakably due to the natural progression of the disability?

d. With respect to the Veteran's period of active duty (October 1961 to August 1962), did the bilateral scars undergo chronic worsening in service?  If so, was it clearly and unmistakably due to the natural progression of the disability?

e. Was bilateral hearing loss or the bilateral scars aggravated during any period of ACDUTRA or INACDUTRA after active duty?

The examiner is to provide a rationale for any opinion provided.  

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

